Citation Nr: 0517967	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for cervical spondylosis 
with spur formation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.  

In a January 1997 decision, the Winston-Salem, North Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied service connection for a cervical spine (neck) 
injury.  The veteran was advised of that decision the same 
month but did not initiate an appeal.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 decision 
rendered by the Winston-Salem, North Carolina Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In that 
decision, the RO found that new and material evidence had 
been received with respect to the claim.  The RO reopened the 
claim but denied entitlement to service connection for a 
cervical spine disability on the merits.  The appellant 
indicated disagreement with that decision and, after being 
furnished a statement of the case, filed a substantive 
appeal.  

In a December 2002, the Board issued a decision.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2003, the parties to 
the appeal filed a Joint Motion to Vacate and Remand.  Later 
that month, the Court granted the motion and vacated and 
remanded the matter to the Board.  Thereafter, in December 
2003, the Board remanded the matter to the RO for additional 
development consistent with the Court's Order.  

In February 2005, after substantially completing the 
requested development, the RO issued a Supplemental Statement 
of the Case in which it continued the denial of the veteran's 
claim.  Accordingly, the case has once again been returned to 
the Board for further review.  




FINDINGS OF FACT

1.  Post service, the veteran did not seek private medical 
treatment for his claimed neck injury until the 1970s.  
Arthritis of the cervical spine was not noted until many 
years after service.

2.  The veteran has a current cervical spine disability 
characterized as spondylosis with spur formation.

3.  The competent, credible evidence shows that a current 
cervical spine disability is not due to or made worse by 
service.  


CONCLUSION OF LAW

Cervical spondylosis with spur formation was not incurred in 
or aggravated by service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), 3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board must consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et 
seq. (West 2002).  The VCAA redefined VA's duty to assist and 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice letter, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Additionally, a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, as noted in the Introduction, the Court 
remanded the matter to the Board, and the Board in turn 
remanded the matter to the RO in order to ensure that proper 
VCAA notice was sent.  The record reflects, that by way of an 
April 2004 letter, pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that needed to send to VA 
in order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  Specifically, he was 
advised to identify evidence showing that a current cervical 
spine disability was related to his military service.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted statements from 
friends and former service comrades in connection with claim.  
The RO has obtained the veteran's VA outpatient treatment 
records.  Moreover, the veteran was afforded a VA examination 
as noted below.  Pursuant to the Board's remand, the RO made 
an additional attempt to obtain service medical records from 
Fort Gordon from January 1954 to March 1954.  A response from 
the National Personnel Records Center (NPRC) indicated that 
they did not have any retired clinical records from the 
facility.  In a May 2005 letter, the RO advised the veteran 
of the unavailability of the identified records.  The veteran 
was advised of alternate forms of evidence that he could 
submit in connection with the claim.  In a February 2005 
statement, the veteran indicated that he had no further 
evidence to submit in connection with the claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records are unavailable and 
presumed destroyed in a fire at the National Personnel 
Records Center in 1973.  Morning Reports supplied by the NPRC 
indicate that the veteran was treated for mumps in 1955.  

The veteran contends that he injured his neck in late 1953 or 
early 1954, while in active service, when he fell and struck 
his head on a footlocker.  A fellow member of the veteran's 
unit states the veteran's injury occurred during a unit-
hazing event by the platoon corporal who was displeased with 
the troops' performance.  The veteran stated that when he 
informed his platoon sergeant of his injury, the platoon 
sergeant reprimanded him and required him to do even more 
marching with the foot locker.  As a result, he states he was 
afraid to report the injury to the first sergeant or go to 
sick call.  However, in other statements, the veteran 
contended that he received medical treatment in January 1954 
after returning from leave.  

The veteran initially stated that he did not seek any medical 
attention or treatment for the claimed injury until 1972.  
However, in recent statements, he alleged treatment in early 
1954 at Camp Gordon.  

In a VA urgent care clinic note in April 1999, the veteran 
reported a history of neck pain for 30 years.  The veteran 
reported to the VA neurology clinic in December 1999.  At 
such time, he reported a history of neck pain since the early 
1970's.  Following a physical examination, the impression was 
cervical spondylosis.  

In a July 2000 statement, Mark E. B, M.D., certified that he 
treated the veteran for cervical spine pain.  Dr. B. stated 
that the veteran related a history of having injured his neck 
in 1953 while in the armed services.  The doctor also stated 
that it was "possible" that the veteran's current clinical 
symptoms related to an injury sustained in 1953.  

Treatment records from Dr. B. are of record for the period 
from December 1998 to March 1999.  In a December 1998 record, 
the examiner noted a history of "several injuries in the 
distant past".  

In an August 2000 letter, chiropractor John T. stated that he 
treated the veteran in the late 1970's or early 1980's for an 
injury to his neck and low back.  The veteran reported that 
the injury was received during military service.  The 
chiropractor stated that any records of treatment, however, 
were destroyed several years ago.  

In November 2000, the veteran was provided with a VA medical 
examination to assist him with developing his claim.  The 
examiner reviewed the veteran's claim file prior to the 
examination.  The veteran's MRIs and x-rays were interpreted 
as cervical spondylosis with one small spur seen, consistent 
with a degenerative process.  The examiner diagnosed the 
veteran as having cervical spondylosis with spur formation.  
The examiner specifically opined that he did not believe that 
the veteran's injury in service is the cause of his current 
degeneration in the neck, rather such was due to chronic 
deteriorating process without known severe recent injury. The 
examiner also opined that the spur formation would not have 
been caused by the injury.  The examiner stated that a 
condition like the veteran's can sometimes be related to an 
antecedent injury.  The passage of time between the veteran's 
injury and the appearance of the veteran's symptoms, however, 
and his examination of the veteran led the examiner to 
conclude that his condition was not the result of an injury, 
but degeneration over a period of time. 

In April 2001, another chiropractor, at the same practice as 
John T. confirmed that he treated the veteran in the late 
1970s and 1980s for injuries involving his cervical and 
lumbar regions.

Of record in April 2001, are several lay statements from 
family members.  They each note that the veteran was treated 
for neck pain in the early 1970's.  



III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.  App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis may qualify for presumptive service connection if 
it manifested to a degree of 10 percent or more within one 
year from the date of separation. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).

After reviewing all of the competent evidence of record, the 
Board finds that the veteran's current cervical spondylosis 
disability was not caused or aggravated by his military 
service.  In this respect, while the morning reports document 
treatment for the mumps, they do not reflect any entries 
regarding the veteran reporting to sick call or otherwise 
seeking any medical treatment for a neck injury.  This is 
consistent with the veteran's history as noted in medical 
records that report the first treatment for his neck was in 
the 1970's, when his symptomatology apparently appeared.  The 
statements of his wife and son also place the timeframe as 
the 1970s.  

Assuming, arguendo, that the veteran did sustain a neck 
injury in service, the competent medical evidence indicates, 
however, that his current spondylosis with spur formation is 
not due to the incident in service.  In this respect, the 
Board has considered the opinion from Dr. B.  However, his 
opinion that the current cervical disability was possibly 
related to service makes the opinion too speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus). 
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).  As such, Dr. B.'s opinion is of limited 
probative weight.  

On the contrary, the Board finds that the more definitive 
opinions expressed by VA examiner in November 2000 to be 
persuasive and of greater probative value.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The VA examiner, however, 
after reviewing the claim file, including Dr. B.'s opinion, 
provided a firm opinion that the veteran's current disability 
was not caused or aggravated by a claimed in- service injury 
decades ago.  The examiner noted as part of the reasoning for 
his opinion that the spur formation was not caused by an 
injury and that spondylosis was part of a degenerative 
process most likely due to other environmental factors rather 
than an inservice injury.  

The veteran's belief that his current cervical spine 
disability is a result of his military service has been 
considered.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter.  While a 
layman such as the veteran can certainly testify about his 
in-service experiences and current symptoms, he is not 
competent to diagnose himself as having a cervical spine 
disability in service, or to provide an opinion linking a 
current disability to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

In summary, the competent evidence does not show that the 
cervical spine pathology is related to service, nor may 
arthritis be presumed to have been incurred therein.  

Accordingly, the preponderance of the evidence is against the 
veteran's disability having been incurred in or aggravated by 
his military service, or arthritis initially manifested 
within the one-year post-service presumptive period.  Thus, 
for the aforementioned reasons, the evidence is not in 
equipoise and the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for cervical spondylosis 
with spur formation is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


